Citation Nr: 0828142	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-20 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge from a 
term of service from October 1970 to December 1971 is a bar 
to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to 
December 1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, as to the character of the appellant's 
discharge from service.  

In July 2008, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  The appellant was discharged from active service in 
December 1971 and received a discharge that was under other 
than honorable conditions.

2.  There is no evidence that the Department of the Army has 
upgraded the appellant's discharge.

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
undesirable discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense caused the discharge.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.

Background

The veteran served in the U.S. Army from October 1970 to 
December 1971.  He completed his basic combat training at 
Fort Lewis, Washington, and was transferred to Fort Rucker, 
Alabama to attend his advanced individual training (AIT) in 
January 1971.  The veteran went AWOL (absent without leave) 
on February 25, 1971 and remained absent until he was 
returned to military control on March 2, 1971.  Before 
disciplinary action could be taken, the appellant again 
departed AWOL on March 10, 1971 and remained absent until he 
was returned to military control at Fort Carson, Colorado on 
March 19, 1971.  It is noted that the record is absent of any 
disciplinary action taken for those offenses.

The appellant was transferred to Fort Leonard Wood, Missouri 
to attend AIT as a pioneer on March 27, 1971.  He completed 
AIT and on May 13, 1971 orders were published reassigning the 
appellant to the replacement battalion in Germany.  His 
orders directed him to report to the overseas replacement 
station at Fort Dix, New Jersey, on June 10, 1971.  He was 
authorized 19 days of leave en route and on May 20, 1971, he 
signed a statement stamped on his orders indicating that he 
understood the requirements to report as directed by his 
orders and the consequences of not complying.  He departed 
Fort Leonard Wood on May 22, 1971.

The appellant did not report as ordered and on September 13, 
1971 officials at the Fort Dix Overseas Replacement Station 
dispatched a letter to the appellant's father informing him 
that the appellant was AWOL (since June 10, 1971) and 
requesting assistance in locating him.  

The appellant's father responded to the letter indicating 
that the appellant had arrived without orders and had been 
told by the first sergeant to go home and await orders and 
they would be sent to him.  The father explained that he 
tried to no avail to contact officials at Fort Leonard Wood 
and when he accused the appellant of being AWOL, the 
appellant left home.  He went on to state that he did not 
know of the appellant's whereabouts and requested that he be 
notified when the appellant was located.  

The appellant remained absent until he was returned to 
military control at Fort Lewis, Washington on November 9, 
1971, where charges were preferred against him.  The facts 
and circumstances surrounding the appellant's discharge were 
not present in the available records.  However, his records 
do contain a duly constituted report of separation (DD Form 
214) signed by the appellant, which showed that he was 
discharged at Fort Lewis, Washington on December 3, 1971 
under the provisions of Army Regulation 635-200, Chapter 10, 
in lieu of trial by court-martial.  He had served six months 
and 22 days of total active service and had 192 days of lost 
time due to AWOL and confinement.  

There was no evidence in the available records to show that 
he ever applied to the Army Discharge Review Board for an 
upgrade of his discharge within that board's 15 years statue 
of limitations.

Before a July 2004 Department of the Army Board for 
Correction of Military Records, the appellant and counsel, if 
any, did not appear before the Board.  In his statements the 
appellant requested that his undesirable discharge be 
upgraded to an honorable discharge by reason of physical 
disability, and that he be compensated for the time he lost.

The veteran contends he was not AWOL but instead was sent 
home to await his orders by the charge of quarters (CQ).  He 
further stated that he believed that the CQ and the commander 
conspired to divert him long enough to get him in trouble 
because he had an altercation previously with the CQ.  The 
same CQ told him that he could not take his orders with him 
and that they would be sent to his home.  He stated that his 
discharge should be upgraded because his records of 
nonjudicial punishment were only for minor offenses and that 
he served the best he could.  He had been active in his 
community and the medical problems he suffered were a result 
of his military service.  

The Military Board concluded that the appellant's contention 
that he was sent home to await orders because he could not 
hand carry them was not supported by the evidence submitted 
with is application nor the evidence of record.  The 
appellant clearly acknowledged that he had received orders to 
report to Fort Dix on June 10, 1971.  Additionally, the 
Military Board noted, it would make no sense to send them to 
his home if he could not be trusted to hand carry them from 
Fort Leonard Wood.  The evidence on record clearly 
established that the appellant had a habit of going AWOL when 
it suited him and therefore made his contention regarding his 
orders suspect at best.  Furthermore, the Military Board 
noted, there was no evidence to suggest that he attempted to 
report to a military installation to seek assistance when the 
time for him to depart for Fort Dix got closer, which in 
itself indicated that he had no intentions of returning or 
complying with his orders.  The appellant's home was located 
approximately 25 miles south of Seattle, where Fort Lewis is 
located and given his past experiences in going AWOL, he was 
fully aware that he could surrender himself or seek 
assistance at Fort Lewis if he needed it.  The Military Board 
further indicated that the appellant did not file within the 
three year statute of limitations and did not provide a 
compelling explanation or evidence to show that it would be 
in the interest of justice to excuse failure to timely file 
in this case.

The Military Board denied the appellant's application.

At his April 2007 RO hearing, the appellant testified that he 
was being treated for anxiety while in service.  He stated he 
was treated at Fort Rucker and Fort Carson for his anxiety.  
He testified that his brother was killed in Vietnam.  The 
appellant indicated that he scored low on the Army aptitude 
test.  The appellant was told that he could take a Chapter 10 
discharge or be court martialed.  The appellant indicated 
that he went AWOL for the first time after a talk with his 
sergeant who told him he might be a door gunner in Vietnam 
and have a 15 minute life expectancy.  They also talked about 
his brother dying in Vietnam.  He noted that he was picked up 
by a state trooper and returned.  Shortly after being 
reprimanded for his first AWOL and having pay taken away, he 
went AWOL again.  The appellant headed back to Colorado, 
where his parent's resided.  He stated he turned himself in 
at Fort Carson.  The appellant indicated that he then pulled 
24 hour guard duty and was also required to go to KP duty 
after he finished, but he could not make it and his company 
commander threatened to put him in the stockade.  The 
appellant performed his KP duty.  Later he received orders to 
go to Germany so he went on leave but was not given his 
orders for Germany.  The appellant indicated that when he did 
not get his orders he called his company but was told it was 
out of their hands and he should have been given his orders.  
The appellant was then apprehended by the Military Police at 
his home.  

At his July 2008 Travel Board hearing, the appellant 
testified that while in junior high and part of high school 
he was in special education.  The appellant indicated that he 
first went AWOL due to medical issues noted as emotional 
problems and eluded to dental problems as well.  He stated 
that the second time he went AWOL was when he was at Fort 
Rucker and he was getting harassed.  He started having 
gastritis and the decided to go home, but the state patrol 
picked him up.  The appellant testified that he again went 
AWOL and ended up at his parent's house and his father talked 
him into turning himself in.  The appellant also stated that 
he had a brother who died in Vietnam which affected him.  The 
appellant indicated he was advised to sign the Chapter 10 
discharge.  

Service medical records do not show the appellant was insane 
at any time during his period of service.  The service 
medical records show treatment for a nervous stomach, but no 
treatment for anxiety or a psychiatric disorder.  The 
appellant's final physical examination noted a normal 
psychiatric evaluation.  

Analysis

The Board has reviewed the documentation described above and 
concludes that the appellant's undesirable discharge was the 
result of willful and persistent misconduct.  The record 
unambiguously shows that the appellant's offenses occurred in 
a relatively short period of time and were the type of 
offenses that precluded the appellant from performing his 
military duties.  

Although the appellant has argued that he was learning 
impaired, he has not asserted that he was insane at the time 
of the commission of the offenses (AWOL), and there is no 
competent evidence to support a finding that he was insane at 
that time.  As noted, the applicable regulation provides an 
exception to the bar to benefits only if the individual was 
insane at the time of the offense caused the discharge.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, under the insanity exception, both the 
acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  Again, the service medical records do not show that 
the appellant was insane at the time of the conduct leading 
to his undesirable discharge.

Although the appellant noted various defenses and reasons for 
his disciplinary problems, the evidence clearly shows that 
the appellant's other than honorable discharge was due to 
willful and persistent misconduct and there are no defenses 
other than insanity that provides an exception to the bar to 
VA compensation benefits that willful and persistent 
misconduct creates.  In addition, although the record 
indicates that the appellant has sought to have his discharge 
upgraded by the Department of Army, there is no indication 
that the Department of the Army has upgraded the character of 
the appellant's discharge.  Consequently, the Board finds 
that the character of the appellant's discharge is other than 
honorable based upon willful and persistent misconduct and 
that, as a result, he is not eligible for VA compensation 
benefits.

The appeal must be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
claimant in March 1999 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

The Board notes that the above letter was in response to the 
appellant's claim for service connected disabilities and it 
was not until later that his character of discharge was at 
issue.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence. Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requirements, the appellant was provided relevant 
notice as to the first element regarding appellant's status 
in the April 2003 decision wherein the RO explained that the 
character of his discharge meant that they must consider his 
eligibility for benefits.  The RO also advised him of the 
regulatory criteria, and advised him of the type of evidence 
he should submit as to the nature of his service.  The 
failure to provide the specific notice required by Dingess in 
a timely manner is harmless in this instance because the 
appeal in question has been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The appellant's service medical 
records, VA treatment records, and personnel records have 
been associated with the claims folder.  

The appellant has also testified before a RO hearing and 
Travel Board hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


